Citation Nr: 1044832	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to June 1980.  He 
died in October 1995 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision the RO denied a 
claim seeking entitlement service connection for the cause of the 
Veteran's death.

The appellant had requested a travel Board hearing which was 
scheduled for April 2010.  In March 2010, she elected to withdraw 
that hearing request and requested that the case be certified to 
the Board.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, to include ischemic heart disease.  While 
regulations to implement the Secretary's decision were pending, 
the Secretary, on November 20, 2009, directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but that potentially might have been 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
The final rule was effective August 31, 2010.  However, the rule 
was identified as a major rule and, thus, the implementation of 
the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims was lifted 
effective October 30, 2010.   

As will explained herein, in light of this significant regulatory 
change, as well as other matters requiring attention, additional 
development is required in this case prior to adjudication by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is warranted prior to adjudication of the 
service connection claim for the Veteran's cause of death, on the 
merits.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2010).  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically related 
to the immediate or underlying cause.

A contributory cause of death is inherently one not related to 
the principal cause. In determining whether a service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially to death; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2010).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).

The Veteran served in the United States Navy from May 1955 to 
June 1980, receiving awards and decorations which included a 
Republic of Vietnam Service Medal and a Republic of Vietnam 
Campaign Medal, with device.  He died in October 1995 and had no 
service-connected conditions at the time of his death.  The 
immediate cause of the Veteran's death was listed as cardio-
respiratory arrest, with an antecedent cause congestive heart 
failure, and an underlying cause of bleeding peptic ulcer 
disease.  The appellant maintains that exposure to herbicides had 
a role in the cause of the Veteran's death.

If a Veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, certain specific diseases shall be 
service connected if manifest to a degree of 10 percent or more 
at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to the contrary. 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

The diseases subject to this presumption of service connection 
are listed at 38 C.F.R. § 3.309(e).  During the pendency of the 
appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to 
include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 
2010).  The pertinent part of that amendment added the following 
to § 3.309(e): "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010).  This amended rule applies to 
claims received by VA on or after August 31, 2010 and to claims 
pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 
2010).  Id.  The appellant's claim was pending before VA on that 
date.  

As an initial matter, the Board notes that it has not been 
established whether the Veteran had service in Vietnam.  Service 
in the Republic of Vietnam has been interpreted as requiring a 
Veteran to have set foot on land in the Republic of Vietnam 
rather than mere shipboard service in offshore waters.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied (finding foot-
on-land rule to be permissible statutory interpretation); see 
also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  
Service onboard a 'blue water' naval vessel off the coast of 
Vietnam is not sufficient to establish presumptive exposure to 
Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Information relating to this matter was received in April 2007, 
apparently from the National Personnel Records center, at which 
time it was explained that the Veteran was on board ships that 
were in the official waters of Vietnam, to include the USS Kitty 
Hawk, which was in the official waters of Vietnam on December 20, 
1962 and from May 16, 1964 to June 10, 1964.  It was also noted 
that he was attached to another Navy unit (unspecified) which 
could have been assigned to ship or shore duty.  Additional 
information indicates that for Department of Defense purposes, 
this unit was credited with Vietnam service from: May 1 to June 
1, 1972; June 11 to July 7, 1972; July 16 to August 13, 1972; 
August 23 to September 10, 1972; and from September 19 to October 
12, 1972.  The claims file includes records accompanying these 
findings, which appear to be copies of microfiche of service 
personnel records, but such copies are too faint to read, 
effectively foreclosing any meaningful review by VA adjudicators.  

A VA Compensation and Pension Service Bulletin from January 2010 
included information on Policy 211, which provided "information 
to assist with development in Haas-related disability claims 
based on herbicide exposure from Navy Veterans."  See, 
Compensation and Pension Service Bulletin January 2010.  The 
Bulletin noted that the VA had received information that several 
offshore ("blue water") vessels had operations on inland ("brown 
water") waterways.   The Bulletin provided a list of ships that 
had "brown water" operations during the Vietnam era.  
Additionally, the Bulletin identified certain vessel types that 
operated primarily, exclusively, or temporarily in the inland 
waterways, or otherwise docked to land in Vietnam.  The USS Kitty 
Hawk is not listed as a vessel that had inland operations or was 
docked.  

However, for the periods May 1 to June 1, 1972, June 11 to July 
7, 1972, July 16 to August 13, 1972,  August 23 to September 10, 
1972; and from September 19 to October 12, 1972, the Veteran was 
apparently attached to an unspecified naval unit that may have 
had service within the inland waterways or on land in Vietnam.  
Therefore, the possibility exists that the Veteran had service in 
Vietnam by virtue of the unspecified assignment.  Accordingly, as 
explained herein, additional development relating to this issue 
is warranted.

In addition, the Board reiterates that a regulation was recently 
published adding ischemic heart disease to the list of diseases 
for which service connection can be established on a presumptive 
basis as due to exposure to herbicides within the Republic of 
Vietnam during the Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 
2010).  The death certificate implicated two cardiac conditions, 
cardio-respiratory arrest and congestive heart failure, as causes 
of the Veteran's death.  However, it is not clear whether either 
of these conditions may be considered a manifestation of, or 
causally related to, ischemic heart disorder, which is a relevant 
inquiry should it be established that the Veteran served in the 
Republic of Vietnam.  

The evidence currently on file, while not sufficient to grant 
service connection, does trigger VA's duty to assist the 
appellant n obtaining a VA medical opinion which addresses 
theories of entitlement for the cause of the Veteran's death on a 
direct and presumptive basis.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (holding that the Secretary must provide a VA 
medical examination or obtain a medical opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i)).  Thus, a medical 
opinion will be requested in this case.  

The Board also noted that the Veteran's death certificate 
reflects that he died at the St. Jude's Family Hospital in 
Olongpao City.  As such, terminal treatment records from this 
source may be available which are not currently on file.  
Accordingly, a request for such records will be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make a determination 
relating to whether the Veteran had 
qualifying service in Vietnam for the 
purposes of herbicide exposure.  In doing 
so, the RO shall attempt to obtain clear 
and readable copies of the microfiche 
relating to his service.

2.  If the existing microfiche does not 
relate to whether the Veteran served on 
land Vietnam, was in a vessel docked in 
Vietnam, or in the inland waterways, the 
RO/AMC shall undertake additional 
development to determine whether the 
service with the unspecified naval unit for 
the periods May 1 to June 1, 1972, June 11 
to July 7, 1972, July 16 to August 13, 
1972,  August 23 to September 10, 1972; and 
from September 19 to October 12, 1972, 
entailed service on land Vietnam, was in a 
vessel docked in Vietnam, or served in the 
inland waterways.  All appropriate sources 
- as outlined in the VBA adjudication 
manual, M21-1MR, or by other VBA 
publications - shall be consulted.  

3.  All attempts to secure the evidence 
must be documented in the claims folder, 
and any negative replies must be associated 
with the claims folder.  If, after making 
reasonable efforts to obtain the above-
noted records, the RO is unable to secure 
the records, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) inform 
the appellant that she is ultimately 
responsible for providing the evidence.  
The appellant should then be given an 
opportunity to respond.

4.  Records from St. Jude's Family Hospital 
in Olongpao City dated from 1990 forward, 
to include terminal treatment records dated 
just prior to the Veteran's death in 
October 1995, should be requested or the 
file. 

5.  Arrange for review of the entire record 
by an appropriate VA examiner.  Request 
that the examiner review the claims file, 
including the claims folder including the 
Veteran's service treatment records, and 
provide an opinion addressing whether 
either or both of the two cardiac 
conditions, cardio-respiratory arrest and 
congestive heart failure, listed as causes 
of the Veteran's death, are considered to 
be at least as likely as not manifestations 
of, or causally related to, ischemic heart 
disease.  

The examiner is also requested to address 
the related question of whether it is at 
least as likely as not that any of the 
listed causes of the Veteran's death are of 
service origin (i.e. were at least as 
likely as not incurred in or as a result of 
service or were incurred during the first 
post-service year), to include based on 
reported exposure to herbicides during 
service.  

Note: As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it

The rationale for the opinions expressed 
should be provided in the physician's 
report.

6.  Then, readjudicate the cause of death 
claim in light of any additional evidence 
received and with application of new 
regulations pertaining to presumptive 
conditions related to herbicide exposure 
(as appropriate).  If the benefit sought on 
appeal remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant with an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


